DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 7, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New prior art of Cho has been included, as shown in detail in the rejection below, to teach the newly amended instant limitations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pub No. 20160379486) in view of Cho (U.S. Pub No. 20200269872)

Regarding claim 1
	Taylor teaches 
A method for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated manner, the method comprising the following steps: (Fig 1D showing an infrastructure system for diving a motor vehicle safely; “Navigation recommendation requests are sent to OBVIPRO at block 312” [187]; “sets a standard for composure in traffic infrastructure reliability that enhances detection, uses rudimentary comm directives for each manually, semi-autonomous and/or autonomous vehicles once linkup to assist in the ability towards predictive drive ability creating an Intuitive Transit Telematics System.” [23])

receiving data signals, which represent: (i) infrastructure sensor data generated by at least one infrastructure sensor, and (ii) motor vehicle data generated by at least one source motor vehicle; (“Receiving stations include one and/or more transmitting and/or receivers and or a transponder in each, known as VectorHub Class comm-devices, strategically placed along various roadways... As used herein, roadway locations include... camera feeds from fixed or stationary local highways parks” [45] Infrastructure system includes a connected camera which generates and sends data signals; Fig 2a 208-210 where vehicle data is collected and sent to a server; “The one or more vehicles 102 are equipped with one or more transmitting and receiving that periodically transmit data to the one or more receiving stations 104. The transmitted data includes geographic position data” [180])

receiving safety condition signals, which represent at least one safety condition for safely ascertaining infrastructure data based on the infrastructure sensor data and the motor vehicle data; (Fig 2b 304-308 where vehicle data integrity is checked before data is sent to server (Hub has been sent a token and has deemed the token valid/secure); “As shown at block 302, whether there is any initial input to a localized tVector Hub from any onboard vehicle processor is determined. If there is initial input to a tVector Hub, then processing continues at block 304, where the tVector Hub inventory is verified. At block 306, a token is sent from the tVector Hub to ‘system’. System acknowledges the tVector Hub's identity, at block 308. At block 310, vehicle identifying information (VIN) data and route entered variables with RFIDGPS transponder/receiver/transmitter iChipset—better known as ‘Integrated Chipset’ location is sent from the tVector Hub to ‘system’. Navigation recommendation requests are sent to OBVIPRO at block 312.” [187]; the data integrity is checked)

checking whether the at least one safety condition is fulfilled; (Fig 2B 304-310 where vehicle data integrity is verified before data is sent to server; “At block 306, a token is sent from the tVector Hub to ‘system’. System acknowledges the tVector Hub's identity, at block 308. At block 310, vehicle identifying information (VIN) data and route entered variables with RFIDGPS transponder/receiver/transmitter iChipset—better known as ‘Integrated Chipset’ location is sent from the tVector Hub to ‘system’. Navigation recommendation requests are sent to OBVIPRO at block 312.” [187])

ascertaining infrastructure data, based on which a destination motor vehicle is drivable in at least partially automated manner, based on the infrastructure sensor data and the motor vehicle data, as a function of a result of the check as to whether the at least one safety condition is fulfilled; (Fig 2B 310-314 where data is sent to infrastructure and back to vehicles to give travel info after data was deemed safe. Based on sent data, infrastructure recommends driving instructions to the vehicle which can be in an autonomous mode; “As shown at block 302, whether there is any initial input to a localized tVector Hub from any onboard vehicle processor is determined. If there is initial input to a tVector Hub, then processing continues at block 304, where the tVector Hub inventory is verified. At block 306, a token is sent from the tVector Hub to ‘system’. System acknowledges the tVector Hub's identity, at block 308. At block 310, vehicle identifying information (VIN) data and route entered variables with RFIDGPS transponder/receiver/transmitter iChipset—better known as ‘Integrated Chipset’ location is sent from the tVector Hub to ‘system’. Navigation recommendation requests are sent to OBVIPRO at block 312.” [187]; “Traffic flow management may also be directed towards specific vehicles … especially whether vehicle is … maneuvering autonomously” [47]. The system has established connection with a single vehicle to check the safety condition)

generating infrastructure data signals, which represent the ascertained infrastructure data; and (Fig 2B 302, 314 where infrastructure (hub) is generating suggested driving data for vehicle; “data is pushed to the OBVIPRO, for system area corrections compared against surrounding vehicular data inputs. Trip variables may then be recalculated” [186] System is generating infrastructure data signals regarding trip data based on the information it has received)

outputting the generated infrastructure data signals. (Fig 2B 312 Where infrastructure (hub) system is sending navigation recommendation; “Navigation recommendation requests are sent to OBVIPRO at block 312.” [187])

wherein the motor vehicle data includes route data (“traffic may be managed based on personal inputs and/or by system pre-configured and/or driver decided routes, example trips to and from work. Once these destinations are entered into onto a vehicle's OBVIPRO, system computes traffic variables based on driver inputed route destination or modified as needed for alterations in certain vehicle routes. System computed data routes can be uploaded through smart comm-devices using pAvics (portable Avics) application hardware for older cars, and can be added with a simple plugin module on vehicles with OBD capabilities,” [138] Route data of vehicles is included with the motor vehicle data 

Taylor does not explicitly disclose at least two types of data an selected from the following group of motor vehicle data: (a) environment model of a surroundings of the source motor vehicle, (b) weather data, which represent a weather in a surroundings of the source motor vehicle, (c) traffic data, which represent a traffic in a surroundings of the source motor vehicle, (d) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the source motor vehicle, and (e) road user state data, which represent a state of a road user in the surroundings of the source motor vehicle. However, Cho does explicitly teach

	Wherein the motor vehicle data includes route data at least two types of data and selected from the following group of motor vehicle data: “The vehicles can capture the data for predefined events and can transmit said data to the backend server. This can happen at regular intervals of time, at predefined times and/or for predefined events… These data can comprise further hazard data, traffic information, changes in the route, etc. From these data, the at least one central backend server can generate a highly up-to-date digital map of the surroundings.” [31-32] To have data on route changes, the system must first have vehicle route data to know it has changed. Additionally, the changed route would now be the route data  (a) environment model of a surroundings of the source motor vehicle, “The additional data of the vehicles can be for example: weather data, e.g. captured by one or more rain and/or sunshine and/or temperature sensors in the vehicle; current surroundings information, e.g. captured by cameras fitted in or on the vehicle;” [27-30] (b) weather data, which represent a weather in a surroundings of the source motor vehicle, “The additional data of the vehicles can be for example: weather data, e.g. captured by one or more rain and/or sunshine and/or temperature sensors in the vehicle;” [27-28] (c) traffic data, which represent a traffic in a surroundings of the source motor vehicle, “These data can comprise further hazard data, traffic information” (d) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the source motor vehicle “These data can comprise further hazard data,” [32] , and (e) road user state data, which represent a state of a road user in the surroundings of the source motor vehicle.

It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Taylor to include the teachings of Cho to improve vehicle and traffic safety “The aforementioned object is achieved by a method for reducing the hazard potential of a multiplicity of vehicles having heterogeneous drives,” [6]

Regarding claim 2
Taylor and Cho, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
where the at least one safety condition is not fulfilled, the ascertaining of infrastructure data includes at least one securing step for ensuring that the infrastructure data may be ascertained safely based on the infrastructure sensor data and the motor vehicle data. (Fig 2b 304-308 where vehicle data integrity is checked before data is sent to server (Hub has been sent a token and has deemed the token valid/secure); “Network packet artifacts are determined by sending out a transponder echo call to make sure that any OBVIPRO and/or other certified comm-devices that have Registered Sync'd and Paired on the network, has arrived at destination and/or is off network. If there is no reply from echo request calls from tVector Hubs in the vicinity of any given Obvipro's, pAvics and/or other types of certified mobile and/or static comm-devices last known location, ‘System’ calculates a comparison to the whereabouts of its location now in relationship to where it at present after reply from vehicles response to echo call before vehicle is turned off” [60] [61-64] System has a step to acquire vehicle information and compare difference in it data to fill in missing information when vehicle has gone off line in the event there is an error or problem seen in the system; “According to one embodiment, test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back… with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054]; System has a securing step of ensuring that data collection points are untampered with. When it is found a system has been corrupted, it is taken offline and data is no longer sent through. In this case, a backup system instead is used to maintain data transfer and operation of the system, even when another part of the system is offline. The system has ascertained the infrastructure data based on the corrupted/ non secured infrastructure data)

Regarding claim 3
Taylor and Cho, as shown in the rejection above, disclosed the limitations of claim 2
Taylor further teaches:
wherein the at least one securing step is respectively selected from the following group of securing steps: (i) redundant processing including computing of the infrastructure sensor data and the motor vehicle data, (“with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054]; System has redundant systems to maintain data input even when a data stream is corrupted; “OBVIPRO and/or pAvics, signal integration interactions allow data message transmissions from/to each whether independent and/or networked with many VectorHubs, OBVIPRO, pAvics and other certified comm-devices securely. Forming a wired/wireless ad hoc framework is essentially expedited with the direct communication from/to each comm-device that has a unique RFIDGPS transponder/receiver/transmitter iChipset—integrated circuitry identifier encapsulated within using integrated cellular capabilities for enhanced distances, and for redundancy.” [57] System has multiple redundant communication methods to use to gather vehicle data in the case the one of the vehicle communication methods have been taken offline) (ii) diversitary processing of the infrastructure sensor data and the motor vehicle data, (“These data composition inspections have pre-defined examination protocols for specific comm-devices; ... If such err exists the next dataset values are examined, if datas encapsulated encrypted key is intact, transmitted data is used for calculations; authenticated component composition of previous digital advice directives are compared for locational anomalies. If err exists, the next positional locational dataset transmission is comparatively overlaid for compositional comparative analysis for datas integrity. Finally data optimization parameters are excited against topography and climatic conditions, human elements, vehicle and drivers ability to navigate with other referenced data, comparative parameters are verified against last data set transmission, if data clears—meaning current data has to pass several pre-configured tests based on previous datasets once clear, data is parsed for computational events, then repeated for next transmission.” [55]; System is comparing the data inputs from multiple systems against each other to ensure the data of each senor is accurate and has not been tampered with, this is the definition of Diversity scheme, which the examiner has interpreted “diversitary processing” to mean. The system is taking into account climate and human conditions which would be data from the infrastructure and vehicles which are being used diversitarily here) and (iii) checking an operability of a redundant component for processing the infrastructure sensor data and the motor vehicle data. (“test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back. Off-line for maintenance and operating system updates, hardware failures/software updates may be propagated throughout random comm-devices for a specific domain area within the infrastructure, with redundant cloud-based server capacity to maintain operational up-time.” [54]; “If the tVector Hub is deprived of power, is hit with a power surge, or hasotherwise been compromised, then the tVector Hub data maybe rolled back and/or a secondary internal boardor a processing code may be energized (or if necessary, the Avics iChipset can be replaced quickly).” [52]; The system has a number of redundant components which process the infrastructure and motor vehicle sensor data, when it is sensed that the operability of any of the systems are damaged or compromised, they are taken offline, this means that they redundant systems are checked for functionality)

Regarding claim 4
Taylor and Cho, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the infrastructure data includes traffic data, which represent a traffic in a surroundings of the destination motor vehicle, (“each central server configured to, (vi) receive and/or transmit encrypted traffic data and/or digital advice directives from the plurality of mobile and/or stationary transmitting and receiving comm-devices over networks infrastructure, (vii) update traffic data in the non shared database” [29]; Infrastructure data includes motor vehicle traffic data which is used in processing of the method) and one or several elements selected from the following group of infrastructure data: (i) infrastructure sensor data of an infrastructure environment sensor, (ii) surroundings data, which represent a surroundings of the destination motor vehicle, (iii) weather data, which represent a weather in a surroundings of the destination motor vehicle, “Referring to FIG. 2F, a flow chart illustrating a method for monitoring and managing traffic flow illustrating tracking commercial vehicles in accordance with an embodiment of the present invention is shown. At block 702, the destination route is received for a semi-truck, truck courier and/or service vehicle route. The load, traffic and weather variables are calculated at block 704.” [193] infrastructure data includes weather surrounding the vehicle (iv) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the destination motor vehicle, (v) road user  state data, which represent a state of a road user in the surroundings of the destination motor vehicle, (vi) a drive specification, which the destination motor vehicle is to follow by driving in at least partially automated manner, (vii) remote control commands for remote-controlling a lateral and/or longitudinal guidance of the destination motor vehicle, and (viii) motor vehicle data. “Referring to FIG. 2F, a flow chart illustrating a method for monitoring and managing traffic flow illustrating tracking commercial vehicles in accordance with an embodiment of the present invention is shown. At block 702, the destination route is received for a semi-truck, truck courier and/or service vehicle route. The load, traffic and weather variables are calculated at block 704. At block 705, registration tags, last known inspection date and/or other informatics are compared against DMV records.” [193] Infrastructure data includes motor vehicle data which is tag/ inspection data of said vehicle.

Regarding claim 5
Taylor, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the motor vehicle data includes an element selected from the following group of motor vehicle data: (i) drive planning data, (Fig 2A 208 where vehicle sensor data is received; “the assimilation of Obvipro incorporates a similar downloadable application … Avics iChipset that receives, transmits and used transponders to verify not only data but also integrity of comm-device from traffic data such as; dimensional mapping locational services displayed on a virtual interface, vehicle disablement that transfer corresponding spatial long/lat coordinates before a safety-critical disablement” [29]; “Once these destinations are entered into onto a vehicle's OBVIPRO, system computes traffic variables based on driver inputed route destination” [138])(ii) position data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments” [29] System sends back data based on position based on compass data for lane adjustments which needs positional data)(iii) speed data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments based on dynamic analytical lane allocation for trucks, dignitaries and such with destination variations and more recommendations based on computational traffic data” [29]) (iv) environment sensor data of an environment sensor of the source motor vehicle, (v) diagnostic data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments based on dynamic analytical lane allocation for trucks, dignitaries and such with destination variations and more recommendations based on computational traffic data” [29]) 

Regarding claim 6
Taylor, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the at least one safety condition includes existence of a predefined safety integrity level or automotive safety integrity level of at least the source motor vehicle and the infrastructure, a communication link and/or communication components with respect to overall systems in the source motor vehicle and infrastructure, “Another security aspect comprising implementation similar to Mac address comm-links, is to allow and/or deny access rights primarily based on comm-devices SHID ID# in combination with comm-1060 devices ESN number and/or other unique comm-device ID tag either in binary code and/or encrypted and/or enclosed in a encrypted rapper and/or generated by any mathematical and/or conceptualization methodologies, wherein this unique code string is created for Authentication and/or Authorization for data transmission acceptance to and/or from any comm-device and/or from/to servers and/or other electrical mechanical and/or virtual interfaces. This protocol is setup within upon comm-devices first transmission to another comm-device during initially being energized after the registration/sync-d process. Additionally each stationary comm-device such as vector hub class devices has a corresponding long/lat assigned to each SHID # at deployment, increasing security and allowing channelized communication protocol enhancement as to data integrity transmission levels.” [113-114] all components of the system have unique identifiers which act to ensure each component is of a certain level of security. Without the proper ID, the integrity level is below the required level and will not be accepted by the system for secure communication. See also [110-120], [154], “If anomalies found comm-device sends a encrypted distress signal through SentryHubs unto ‘system’ requesting maintenance, shut down, roll-back and/or request verification to activate OS memory flush and/or inject the hardcoded NOS back into OS. Each deployed comm-device has unique layered Paired-Key sequence to activate the flush procedure. Functionality of any device may and/or may not continue based on parameters defined for specific events.” [67]. See [60-70]
and an element selected from the following group of safety conditions: (i) existence of a confirmation of the source motor vehicle that the motor vehicle data are safe, (ii) existence of a maximum latency of a communication between the source motor vehicle and the infrastructure, (iii) existence of a predetermined computer protection level of a device for performing the  steps of the method, (iv) existence of predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method, (v) existence of a redundancy and/or diversity in predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method, (vi) existence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, (vii) existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options, (“According to one embodiment, test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back… with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054] The safety condition ensures that components will output a predetermined quality criteria in the form of a test token. If the incorrect predetermined quality is received in response, the system fails the safety check condition and takes action. The system is using criteria for a predetermined quality to ensure component safety)(viii) existence of a plan which includes measures for reducing errors and/or measures in the event of failures of predetermined components and/or algorithms and/or communication options and/or measures for fault analyses and/or measures in the event of misinterpretations, (ix) existence of one or multiple fallback scenarios, (x) existence of a predetermined function, (xi) existence of a predetermined traffic situation, (xii) existence of a predetermined weather, (xiii) a maximally possible time for a respective implementation and/or execution of a step or of multiple steps of the method, (xiv) existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method, currently function in a faultless manner.

Regarding claim 7:
As shown in the rejection above, Taylor and Cho disclosed the limitations of claim 1.	
Claim 7 recites an apparatus having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.  In addition, Taylor teaches an apparatus for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated fashion (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 with a one or more vehicles 102, one or more receiving stations” [180] In which the computer which is connected to the network is the device which carries out the steps of claim 7).

Regarding claim 8
As shown in the rejection above, Taylor disclosed the limitations of claim 7.
	Taylor further teaches
wherein the device is situated in an infrastructure. (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 … one or more receiving stations 104,” [180] The above system is taking place within a set infrastructure of computers and database servers. The receiving stations are all connected by a network which send data between an infrastructure network which performs the actions of the device claimed of claim 7.)

Regarding claim 9:
As shown in the rejection above, Taylor disclosed the limitations of claim 1.
Claim 7 recites a Non-Transitory Machine Readable storage medium having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.  In addition, Taylor teaches a non-transitory machine-readable storage medium on which is stored a computer program for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated fashion (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 with a one or more vehicles 102, one or more receiving stations” [180] In which the computer holds the non-transitory media which is instructing the computer of the taken processes though the steps of claim 9).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668